DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
From the Office Action filed on 11 February 2022, claims 1-2, 4, 6-12, 16 and 18-22 remain pending in the application.
New in this Office Action are 112(b) and 103 rejections necessitated by amendment.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-2, 4, 6-11 and 21-22 rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention.

Accordingly, this rejection applies to claims 2, 4, 6-11 and 21-22 due to dependency.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 1-2, 4, 6-11 and 21-22 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitations “the corresponding apertures” and “through one of the pair of opposed surfaces of the removable battery pack” where the recited corresponding apertures and pair of opposed surfaces of the removable battery pack lacks antecedent basis. Appropriate correction is required. 
Claim 1 also recites “to cooperate to for a pair of hinges”, which the examiner determines has an indefinite meaning. For purposes of compact prosecutions, the examiner interprets this limitation to mean that the recited “tabs” and “corresponding apertures” of the instant strap hook form a hinge. Appropriate correction is required.
Furthermore, claim 1 recites “wherein the removable battery pack comprises a battery strap attachment point” and “a strap hook comprising a pair of tabs configured to be removably received at the battery strap attachment point by the corresponding apertures formed through one of the pair of opposed surfaces of the battery pack” (italics added). The structure recited of the battery strap attachment point is not clear because the specification discloses “in FIG. 1D, a hook 150 may be rotatably carried on the back end 202 of the battery pack 200 to provide a battery strap attachment point to which the back end 102 of the strap 100 may be attached”, which suggests that the hook 150 comprises of the battery strap attachment point, which is not what the claim recites where the “corresponding apertures” comprises of the battery strap attachment point. For purposes of compact prosecution, this Office Action interprets the battery strap attachment point to comprise of the pair of apertures, and not the strap hook.
Accordingly, this rejection applies to claims 2, 4, 6-11 and 21-22 due to dependency.

Claim Rejections - 35 USC § 103
Claims 1-8, 12, 16 and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kunert (US 5,155,659) in view of Andersen (US 2013/0029199 A1). Hereinafter referred to as Kunert and Andersen, respectively.
Regarding claim 1, Kunert discloses a portable handheld electronic device (“a portable, hand-held data collection terminal” Col 3 L 39, 10 Fig. 1) comprising:
a casing (“a plastic housing” Col 3 L 42-43) comprising:
an external surface that at least partially encloses an interior volume (“made up of an upper or frontal housing shell 14 and a rear housing shell 16” Col 3 L 44-46) and which forms part of a hand grip portion of the casing that is surrounded by a hand when the portable handheld electronic device is gripped by the hand (“The rear housing shell 16 includes a centrally disposed, contoured hand grip portion 17 of somewhat indented configuration” Col 3 L 54-56);
a battery compartment that occupies a portion of the interior volume (“a compartment 35” Col 4 L 16, 35 Fig. 2) and that opens through the external surface to form a battery opening (shown in Fig. 2); and
a casing strap attachment point carried on the external surface of the casing (“a clamping bracket 58” Col 5 L 45, the area of “58” in Fig. 2);
a removable battery pack configured to be inserted into the battery compartment through the battery opening for installation of the removable battery pack (comprised of “a power pack or battery pack 36” Col 4 L 17, 36 Fig. 2; and “A cover or lid 39” Col 4 L 34 such that “the lid 39 is placed in position within the opening 41 of the battery compartment 35” Col 4 L 66-67) and “when it is desired to open the battery compartment 35 and replace the battery pack 36 … the lid 39 is removed from the opening” Col 5 L 62-64) to be retained within the battery compartment (“compartment 35 is disposed and is of a size to receive a power pack or battery pack 36, as a portable power source 36” Col 4 L 16-18) and configured to be removed from the battery compartment for complete detachment from the casing (Col 5 L 62-63 “to open the battery compartment 35 and replace the battery pack 36, for example”), wherein the removable battery pack comprises a battery strap attachment point (“A lower end 61 of the hand strap 18 is attached by a clamping bracket 62 and similar screws 59 to the lid 39” Col 5 L 47-48, which are structurally depicted in Fig. 5 as 18, 62 and 59); and
a strap (“elastic hand strap” Col 3 L 56-57) comprising:
a first end configured to be attached to the casing strap attachment point (“The hand strap 18 is attached to the top end of the rear housing shell 16 with a clamping bracket 58” Col 5 L 44-45); and
a second end opposite the first end (“A lower end 61 of the hand strap 18 is attached by a clamping bracket 62” Col 5 L 47-48); and
wherein when the removable battery pack is retained within the battery compartment, the casing strap attachment point and the battery strap attachment point are positioned to cause the strap to extend crosswise over the hand grip portion (“elastic hand strap 18 is stretched longitudinally across the indented portion 17” Col 3 L 56-58) to enable the hand to be inserted between the hand grip portion and the strap to aid in securing the portable handheld electronic device to the hand (“contoured hand grip portion 17 of somewhat indented configuration” Col 3 L 55-56 implies the function of “indented portion 17”).
Kunert does not disclose a strap hook comprising:
a pair of tabs configured to be removably received at the battery strap attachment point by the corresponding apertures formed through one of the pair of opposed surfaces of the removable battery pack to cooperate to for a pair of hinges that enable the strap hook to rotate relative to the removable battery pack, wherein the strap hook is configured to be attached to the second end of the strap and the battery strap attachment point of the removable battery pack to enable the removable battery pack to remain attached to the portable handheld electronic device via the strap attached at both the strap attachment point and the battery strap attachment point when the removable battery pack is not retained within the battery compartment.
However, Andersen discloses a removable battery pack configured to be inserted into a battery compartment for installation of the removable battery pack (“battery 22 … utilized in a variety of applications not involving a vehicle, and all such applications are intended to be within the scope of the present disclosure” [0025]) to be retained within the battery compartment and configured to be removed from the battery compartment for complete detachment from the casing (“install in and/or remove from a vehicle” [0003]) wherein the removable battery pack comprises a battery strap attachment point (“an attachment feature or mating attachment element 106 formed by an aperture or recess or cavity in a sidewall 56” [0039]) on a pair of opposed surfaces (106 Fig. 11).
Andersen teaches a strap hook (48 Fig. 10, “handle” [0028]) comprising:
a pair of tabs (116 Fig. 10, “mating attachment element 116 on the handle arm 72 or 74” [0039]) configured to be removably received at the battery strap attachment point by a corresponding apertures (106 Fig. 9, “recess 106” [0039]) formed through one of the pair of opposed surfaces of the removable battery pack (“an attachment feature or mating attachment element 106 formed by an aperture or recess or cavity in a sidewall 56” [0039]) to cooperate to for a pair of hinges that enable the strap hook to rotate relative to the removable battery pack (“permit pivotal movement” [0039]), wherein the strap hook is configured to be attached to the battery strap attachment point (“projection 116 on the handle arm 72 or 74 positioned adjacent to or in the recess 106 or aperture of the cover sidewall 58” [0043]). 
Andersen further teaches that this configuration of the strap hook and the battery strap attachment point provides a pivot geometry that allows for easy assembly without tools on the removable battery pack ([0047]), and that the strap hook provides a secure lock onto the removable battery pack when lifting the battery pack that also provides an interface with the surface of the battery pack with improved handle retention strength, preventing the handle from slipping out of the battery pack surface during lifting or carrying ([0048]).
	Therefore, it would be obvious for a person having ordinary skill in the art to replace the clamping bracket of Kunert with the strap hook taught in Andersen, and to add a corresponding pair of apertures to the sidewall of the lid 39 that encloses lock button 46 as shown in Fig. 3, wherein the strap hook comprises a pair of tabs configured to be removably received at the battery strap attachment point by the corresponding apertures formed through one of the pair of opposed surfaces of the removable battery pack to cooperate to for a pair of hinges that enable the strap hook to rotate relative to the removable battery pack, wherein the strap hook is configured to be attached to the battery strap attachment point of the removable battery pack, and to the second end of the strap as inherent to the replacing of the clamping bracket, in order to achieve a configuration of the strap hook and the battery strap attachment point that provides a pivot geometry that allows easy assembly without tools on the removable battery pack, and a secure lock of the strap onto the removable battery pack when lifting the battery pack that also provides an interface of the surface of the battery pack with the battery strap attachment point with improved retention strength, preventing the strap hook from slipping out of the battery strap attachment point during lifting or carrying. Furthermore, the examiner recognizes that the motivation taught by Andersen addresses the limitation regarding the strap hook of to enable the removable battery pack to remain attached to the portable handheld electronic device via the strap attached at both the strap attachment point and the battery strap attachment point when the removable battery pack is not retained within the battery compartment.
Regarding claim 2, modified Kunert discloses all the limitations for the portable handheld electronic device as set forth in claim 1 above, and wherein an external surface of the removable battery pack augments the external surface of the casing (Kunert “cover or lid 39 is configured to match an opening 41 of the battery compartment 35” Col 4 L 34-35) to cover the battery opening when the removable battery pack is retained within the battery compartment (Kunert “closing off the opening 41” Col 4 L 67-68).
Regarding claim 4, modified Kunert discloses all the limitations for the portable handheld electronic device as set forth in claim 1 above, and wherein:
the strap hook is detachable from the battery strap attachment point (Andersen via the “method of attaching a handle to a battery lid” briefly described in [0008], and in more detail in [0045] “When the inserted handle 48 is pivoted upwards, such that the crossbar 76 of the handle 48 moves in an arc about the pivot stud 116, raising the crossbar 76 above the surface of or with respect to the cover 36 and out of the groove or recess 44, the cam 110, and in particular the ramp segment 128 of each cam segment engages the rib 112. As the handle 48 is rotated, the rib 112 slides up each ramp segment 128 which simultaneously pushes the handle arm 72 or 74 laterally toward the sidewall of the groove opposite the facing surface 108 such that the projection 116 enters or is further pressed into the cavity or recess or aperture 106. Upon rotation of the handle 48 to approximately ninety (90) degrees from the surface of the cover 36 or from its lowered position, the projection 116 is substantially fully inserted into the cavity or aperture 106 and the rib 112 is positioned against the upper segments 130 or surfaces of the cam 110. The handle 48 may be pivoted back to its lowered position by overcoming the resistance generated by the cam 110 against the adjacent facing surfaces of the cover 3 6 and rotating the handle 48 back into the recess 44 or groove on the cover 36.”) when the removable battery pack is not retained within the battery compartment (Kunert Fig. 3 where the lid 39 is rotated away from the electronic device when not in the retained position, which leaves the handle 48 of Andersen free to rotate/pivot to be remained attached or to detach from the lid) to enable the removable battery pack to be exchanged for another removable battery pack for use with the portable handheld electronic device (Kunert Col 6 L 1- 2 “facilitates the removal … and the replacement of the lid”, and where “the lid 39 is removed from the opening” Col 5 L 64 “to open the battery compartment 35 and replace the battery pack 36” Col 5 L 62-63);
the battery compartment comprises a sidewall that intersects a portion of the external surface of the casing along a portion of an edge of the battery opening (Kunert Col 4 L 40-44 comprising of “a generally planar extent adjacent the bottom end 21” and “a sealing ledge 44 which is formed in the housing 12, defining the periphery of the opening 41”, shown in Fig. 3), and extends inward into the interior volume of the casing (41 and 44 in Figs. 2 and 3) in an orientation that causes the sidewall to extend parallel to another surface of the removable battery pack when the removable battery pack is retained within the battery compartment (this arrangement between 36 and 41 is depicted in Fig. 3);
the battery strap attachment point is positioned on a portion of the other surface of the removable battery pack that causes the battery strap attachment point to be positioned between the other surface of the removable battery pack and the sidewall of the battery compartment when the removable battery pack is retained within the battery compartment (Kunert Fig. 3 where the protruding sidewall of the lid 39 that encloses the lock button 39 where the handle of Andersen in placed is between the sidewall of the battery compartment); and
the battery strap attachment point is configured to cooperate with the sidewall of the battery compartment to surround the strap hook (Kunert Fig. 3 where the sealing ledge 44 rises vertically toward the thickness of the lid 39 where the apertures/battery strap attachment point and the handle of Andersen is disposed on) to keep the strap hook from being detached from the battery strap attachment point when the removable battery pack is retained within the battery compartment (“the hand strap needs to be stretched  somewhat to allow the ledge 51 to be inserted under the corresponding housing ledge 52. The resilient yield or initial stretch in the hand strap 18 becomes established, when the lid 39 is then pushed into the closed position” Kunert Col 5 L 55-59, indicating that the strap pulls the handle of Andersen to the lowered position that is parallel to the back surface of the electronic device where “The pivot stud 116 on the handle 48 may also be received in the aperture 106 or cavity on the groove 44 of the cover 36 or lid” Andersen [0045]).
Regarding claim 6, modified Kunert discloses all the limitations for the portable handheld electronic device as set forth in claim 1 above, and wherein each aperture of the pair of apertures is positioned at one of a pair of adjacent corners of the removable battery pack (pair of 106 in Andersen Fig. 11, which is applied to the protruding sidewalls on the lid 39 shown in Fig. 3 Kunert).
Regarding claim 7, modified Kunert discloses all the limitations for the portable handheld electronic device as set forth in claim 1 above, and wherein:
the strap hook has a generally U-shaped configuration with each tab of the pair of tabs positioned at one of the ends of the U-shape in an orientation that causes the pair of tabs to extend toward each other (Andersen Fig. 11 where the pair of 116 meets these limitations);
at least a portion of the strap hook comprises a flexible material that enables the U-shape to be flexed to cause the pair of tabs to be spread further apart from each other (Andersen “the handle 48 and/or the cover 36 may be formed of a plastic or durable plastic or polymer or other composite material” [0046]); and
the removable battery pack comprises a pair of chamfer surfaces with each chamfer surface of the pair of chamfer surfaces positioned adjacent one of the apertures of the pair of apertures to cooperate with portions of the ends of the U-shape of the strap hook (the protruding sidewalls of the lower portion of lid 39 in Kunert Fig. 3) to spread the pair of tabs further apart from each other when the strap hook is rotated relative to the removable battery pack to cause the ends of the U-shape to engage the pair of chamfer surfaces (“The pivot stud 116 on the handle 48 may also be received in the aperture 106 or cavity on the groove 44 of the cover 36 or lid. When the inserted handle 48 is pivoted upwards, … raising the crossbar 76 above the surface of or with respect to the cover 36 and out of the groove or recess 44, …. As the handle 48 is rotated, the rib 112 … pushes the handle arm 72 or 74 laterally toward the sidewall of the groove opposite the facing surface 108 such that the projection 116 enters or is further pressed into the cavity or recess or aperture 106” Andersen [0045], which the lowered position of the handle places the pair of studs 116 of the handle further away from each other).
 Regarding claim 8, modified Kunert discloses all of the limitations for the portable handheld electronic device as set forth in claim 7 above, and wherein the strap hook is formed as a single piece of plastics material that is selected to enable the U-shape to be flexed to cause the pair of tabs to be spread further apart from each other (“the handle 48 and/or the cover 36 may be formed of a plastic or durable plastic or polymer or other composite material” Andersen [0046] where, as set forth in claim 7 above, “The pivot stud 116 on the handle 48 may also be received in the aperture 106 or cavity on the groove 44 of the cover 36 or lid. When the inserted handle 48 is pivoted upwards, … raising the crossbar 76 above the surface of or with respect to the cover 36 and out of the groove or recess 44, …. As the handle 48 is rotated, the rib 112 … pushes the handle arm 72 or 74 laterally toward the sidewall of the groove opposite the facing surface 108 such that the projection 116 enters or is further pressed into the cavity or recess or aperture 106” Andersen [0045], which the lowered position of the handle places the pair of studs 116 of the handle further away from each other).
Regarding claim 12, Kunert discloses a removable battery pack (comprised of “a power pack or battery pack 36” Col 4 L 17, 36 Fig. 2; and “A cover or lid 39” Col 4 L 34 such that “the lid 39 is placed in position within the opening 41 of the battery compartment 35” Col 4 L 66-67) comprising:
an external surface that augments an external surface of a casing of a portable handheld electronic device to cover a battery opening of a battery compartment of the portable handheld electronic device (“lid 39 is configured to match an opening 41 of the battery compartment 35” Col 4 L 34-35) when the removable battery pack is retained within the battery compartment of the portable handheld electronic device (“effectively sealing the battery compartment 35” Col 5 L 2-3), wherein:
the battery compartment opens through the external surface of the casing at the battery opening (“an opening 41 of the battery compartment 35” Col 4 L 34-35, 41 Fig. 2); and
the battery compartment extends into and occupies a portion of an interior volume enclosed by the casing for installation of the removable battery pack to be retained within the battery compartment (“Adjacent the bottom end 21, a compartment 35 is disposed and is of a size to receive a power pack or battery pack 36” Col 4 L 15-17 and “the lid is latched by the latch assembly 45” Col 4 L 68 to Col 5 L 1), and for the battery to be removed from the battery compartment for complete detachment from the casing (“battery packs need to be exchanged” Col 1 L 24, and “removal … of the lid” Col 6 L 1-2);
a battery strap attachment point (“clamping bracket 62 and similar screws 59” where “A lower end 61 of the hand strap 18 is attached by a clamping bracket 62 and similar screws 59 to the lid 39” Col 5 L 47-48, which are structurally depicted in Fig. 5 as 18, 62 and 59) configured to be attached to a strap (“hand strap 18” Col 5 L 47), wherein:
the strap comprises a first end configured to be attached to a casing strap attachment point carried on the external surface of the casing (“The hand strap 18 is attached to the top end of the rear housing shell 16 with a clamping bracket 58” Col 5 L 44-45); and wherein:
the external surface of the removable battery pack cooperates with at least a portion of the external surface of the casing (“lid 39 is configured to match an opening 41 of the battery compartment 35. The lid 39 includes a peripheral contoured and recessed sealing rim 42 adapted to receive and retain a seal” Col 4 L 34-37) to form part of a hand grip portion of the casing that is surrounded by a hand when the removable battery pack is retained within the battery compartment and the portable handheld electronic device is gripped by the hand (“hand strap 18 is stretched longitudinally across the indented portion 17 of the housing” Col 3 L 57-58, and Figs. 2 and 3 indicate that the indented portion 17 extends to the sealing ledge 44 of the bottom of the device, which accommodates lid 39 and the battery pack 36); and
when the removable battery pack is retained within the battery compartment, the casing strap attachment point and the battery strap attachment point are positioned to cause the strap to extend crosswise over the hand grip portion (“elastic hand strap 18 is stretched longitudinally across the indented portion 17” Col 3 L 56-58) to enable the hand to be inserted between the hand grip portion and the strap to aid in securing the portable handheld electronic device to the hand (“contoured hand grip portion 17 of somewhat indented configuration” Col 3 L 55-56 implies the function of “indented portion 17”).
 Kunert does not disclose that the battery strap attachment point is configured to be attached to a strap hook, wherein:
the strap hook including a pair of tabs configured to be removably received at the battery strap attachment point by corresponding apertures formed through one of a pair of opposed surfaces of the removable battery pack to cooperate to for a pair of hinges that enable the strap hook to rotate relative to the removable battery pack, wherein the strap hook is attached to a second end of the strap that is opposite the first end to enable the removable battery pack to remain attached to the portable handheld electronic device via the strap attached at both the casing strap attachment point and the battery strap attachment point when the removable battery pack is not retained the battery compartment.
However, Andersen discloses a removable battery pack configured to be inserted into a battery compartment for installation of the removable battery pack (“battery 22 … utilized in a variety of applications not involving a vehicle, and all such applications are intended to be within the scope of the present disclosure” [0025]) to be retained within the battery compartment and configured to be removed from the battery compartment for complete detachment from the casing (“install in and/or remove from a vehicle” [0003]) wherein the removable battery pack comprises a battery strap attachment point (“an attachment feature or mating attachment element 106 formed by an aperture or recess or cavity in a sidewall 56” [0039]) on a pair of opposed surfaces (106 Fig. 11).
Andersen teaches that the battery strap attachment point is configured to be attached to a strap hook (“recess 106 is shaped and/or sized to mate with or receive a corresponding mating attachment element 116 on the handle arm 72 or 74” [0039]), wherein:
the strap hook including a pair of tabs (116 Fig. 10, “mating attachment element 116 on the handle arm 72 or 74” [0039]) configured to be removably received at the battery strap attachment point by corresponding apertures formed through one of a pair of opposed surfaces of the removable battery pack (“receive a corresponding mating attachment element 116 on the handle arm 72 or 74” [0039]) to cooperate to for a pair of hinges that enable the strap hook to rotate relative to the removable battery pack (“permit pivotal movement” [0039]).
Andersen further teaches that this configuration of the strap hook and the battery strap attachment point provides a pivot geometry that allows for easy assembly without tools on the removable battery pack ([0047]), and that the strap hook provides a secure lock onto the removable battery pack when lifting the battery pack that also provides an interface with the surface of the battery pack with improved handle retention strength, preventing the handle from slipping out of the battery pack surface during lifting or carrying ([0048]).
	Therefore, it would be obvious for a person having ordinary skill in the art to replace the clamping bracket of Kunert with the strap hook taught in Andersen, and to add a corresponding pair of apertures to the sidewall of the lid 39 that encloses lock button 46 as shown in Fig. 3, so that the battery strap attachment point is configured to be attached to a strap hook, wherein:
the strap hook including a pair of tabs configured to be removably received at the battery strap attachment point by corresponding apertures formed through one of a pair of opposed surfaces of the removable battery pack to cooperate to for a pair of hinges that enable the strap hook to rotate relative to the removable battery pack, wherein the strap hook is attached to a second end of the strap that is opposite the first end to enable the removable battery pack to remain attached to the portable handheld electronic device via the strap attached at both the casing strap attachment point and the battery strap attachment point when the removable battery pack is not retained the battery compartment, in order to achieve a configuration of the strap hook and the battery strap attachment point that provides a pivot geometry that allows easy assembly without tools on the removable battery pack, and a secure lock of the strap onto the removable battery pack when lifting the battery pack that also provides an interface of the surface of the battery pack with the battery strap attachment point with improved retention strength, preventing the strap hook from slipping out of the battery strap attachment point during lifting or carrying. Furthermore, the examiner recognizes this modification also achieves the instant limitation regarding wherein the strap hook is attached to a second end of the strap that is opposite the first end (the bottom end of the strap 18 in Kunert Fig. 2), and the motivation taught by Andersen addresses the limitation regarding the strap hook of to enable the removable battery pack to remain attached to the portable handheld electronic device via the strap attached at both the strap attachment point and the battery strap attachment point when the removable battery pack is not retained within the battery compartment. 
Regarding claim 16, modified Kunert discloses all the limitations for the removable battery pack as set forth in claim 12 above, and wherein:
the strap hook is detachable from the battery strap attachment point (Andersen via the “method of attaching a handle to a battery lid” briefly described in [0008], and in more detail in [0045] “When the inserted handle 48 is pivoted upwards, such that the crossbar 76 of the handle 48 moves in an arc about the pivot stud 116, raising the crossbar 76 above the surface of or with respect to the cover 36 and out of the groove or recess 44, the cam 110, and in particular the ramp segment 128 of each cam segment engages the rib 112. As the handle 48 is rotated, the rib 112 slides up each ramp segment 128 which simultaneously pushes the handle arm 72 or 74 laterally toward the sidewall of the groove opposite the facing surface 108 such that the projection 116 enters or is further pressed into the cavity or recess or aperture 106. Upon rotation of the handle 48 to approximately ninety (90) degrees from the surface of the cover 36 or from its lowered position, the projection 116 is substantially fully inserted into the cavity or aperture 106 and the rib 112 is positioned against the upper segments 130 or surfaces of the cam 110. The handle 48 may be pivoted back to its lowered position by overcoming the resistance generated by the cam 110 against the adjacent facing surfaces of the cover 3 6 and rotating the handle 48 back into the recess 44 or groove on the cover 36.”) when the removable battery pack is not retained within the battery compartment (Kunert Fig. 3 where the lid 39 is rotated away from the electronic device when not in the retained position, which leaves the handle 48 of Andersen free to rotate/pivot to be remained attached or to detach from the lid) to enable the removable battery pack to be exchanged for another removable battery pack for use with the portable handheld electronic device (Kunert Col 6 L 1- 2 “facilitates the removal … and the replacement of the lid”, and where “the lid 39 is removed from the opening” Col 5 L 64 “to open the battery compartment 35 and replace the battery pack 36” Col 5 L 62-63);
the battery compartment comprises a sidewall that intersects a portion of the external surface of the casing along a portion of an edge of the battery opening (Kunert Col 4 L 40-44 comprising of “a generally planar extent adjacent the bottom end 21” and “a sealing ledge 44 which is formed in the housing 12, defining the periphery of the opening 41”, shown in Fig. 3), and extends inward into the interior volume of the casing (41 and 44 in Figs. 2 and 3) in an orientation that causes the sidewall to extend parallel to another surface of the removable battery pack when the removable battery pack is retained within the battery compartment (this arrangement between 36 and 41 is depicted in Fig. 3);
the battery strap attachment point is positioned on a portion of the other surface of the removable battery pack that causes the battery strap attachment point to be positioned between the other surface of the removable battery pack and the sidewall of the battery compartment when the removable battery pack is retained within the battery compartment (Kunert Fig. 3 where the protruding sidewall of the lid 39 that encloses the lock button 39 where the handle of Andersen in placed is between the sidewall of the battery compartment); and
the battery strap attachment point is configured to cooperate with the sidewall of the battery compartment to surround the strap hook (Kunert Fig. 3 where the sealing ledge 44 rises vertically toward the thickness of the lid 39 where the apertures/battery strap attachment point and the handle of Andersen is disposed on) to keep the strap hook from being detached from the battery strap attachment point when the removable battery pack is retained within the battery compartment (“the hand strap needs to be stretched  somewhat to allow the ledge 51 to be inserted under the corresponding housing ledge 52. The resilient yield or initial stretch in the hand strap 18 becomes established, when the lid 39 is then pushed into the closed position” Kunert Col 5 L 55-59, indicating that the strap pulls the handle of Andersen to the lowered position that is parallel to the back surface of the electronic device where “The pivot stud 116 on the handle 48 may also be received in the aperture 106 or cavity on the groove 44 of the cover 36 or lid” Andersen [0045]).
Regarding claim 18, modified Kunert discloses all the limitations for the removable battery pack as set forth in claim 12 above, and wherein each aperture of the pair of apertures is positioned at one of a pair of adjacent corners of the removable battery pack (pair of 106 in Andersen Fig. 11, which is applied to the protruding sidewalls on the lid 39 shown in Fig. 3 Kunert).
Regarding claim 19, modified Kunert discloses all the limitations for the removable battery pack as set forth in claim 12 above, and wherein:
the strap hook has a generally U-shaped configuration with each tab of the pair of tabs positioned at one of the ends of the U-shape in an orientation that causes the pair of tabs to extend toward each other (Andersen Fig. 11 where the pair of 116 meets these limitations);
at least a portion of the strap hook comprises a flexible material that enables the U-shape to be flexed to cause the pair of tabs to be spread further apart from each other (Andersen “the handle 48 and/or the cover 36 may be formed of a plastic or durable plastic or polymer or other composite material” [0046]); and
the removable battery pack comprises a pair of chamfer surfaces with each chamfer surface of the pair of chamfer surfaces positioned adjacent one of the apertures of the pair of apertures to cooperate with portions of the ends of the U-shape of the strap hook (the protruding sidewalls of the lower portion of lid 39 in Kunert Fig. 3) to spread the pair of tabs further apart from each other when the strap hook is rotated relative to the removable battery pack to cause the ends of the U-shape to engage the pair of chamfer surfaces (“The pivot stud 116 on the handle 48 may also be received in the aperture 106 or cavity on the groove 44 of the cover 36 or lid. When the inserted handle 48 is pivoted upwards, … raising the crossbar 76 above the surface of or with respect to the cover 36 and out of the groove or recess 44, …. As the handle 48 is rotated, the rib 112 … pushes the handle arm 72 or 74 laterally toward the sidewall of the groove opposite the facing surface 108 such that the projection 116 enters or is further pressed into the cavity or recess or aperture 106” Andersen [0045], which the lowered position of the handle places the pair of studs 116 of the handle further away from each other). 
Regarding claim 20, modified Kunert discloses all the limitations for the removable battery pack as set forth in claim 12 above, and wherein the strap hook cooperates with the battery strap attachment point to form a hinge that enables the strap hook to rotate relative to the removable battery pack and relative to the external surface of the casing when the removable battery pack is retained within the battery compartment (Andersen “permit pivotal movement” [0039]) to enable the strap to be positioned to extend flat against the external surface of the casing when the strap is lengthened (Kunert Col 5 L 55-59 “the hand strap needs to be stretched somewhat to allow the ledge 51 to be inserted under the corresponding housing ledge 52. The resilient yield or initial stretch in the hand strap 18 becomes established, when the lid 39 is then pushed into the closed position”, indicating that the strap pulls the handle of Andersen to the lowered position that is parallel to the back surface of the electronic device).
Regarding claim 21, modified Kunert discloses all the limitations for the portable handheld electronic device as set forth in claim 1 above, and wherein the portable handheld electronic device is a handheld barcode scanner incorporating an optical reader (Kunert “portable, hand-held data collection terminal” Col 3 L 39 where “The top end 20 … features in a preferred embodiment a data communications connector 23, for connecting, for example a code reader (not shown) or other data collection accessory, as may be desirable” Col 3 L 60-65).
Regarding claim 22, modified Kunert discloses all the limitations for the portable handheld device as set forth in claim 1 above, and wherein the portable handheld device is selected from the group consisting of a smart phone, a portable still image camera, a motion video camera, a portable radio, a portable meter, a measuring device, a measuring instrument, a portable patient monitoring device, and a portable medication delivery device (Kunert Col 1 L 7-17 where “portable data collection terminals” covers a variety of information systems that include the list recited in this limitation).

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kunert (US 5,155,659) in view of Andersen (US 2013/0029199 A1) as applied to claim 1 above, and further in view of Snyder et al (EP 0952677 A2). Hereinafter referred to as Snyder.
Regarding claim 9, modified Kunert discloses all of the limitations for the portable handheld electronic device as set forth in claim 1 above, but does not disclose wherein:
the strap comprises a first patch and a second patch of a selected one of hook fasteners and loop fasteners positioned on opposite sides of the first end;
the strap comprises a third patch of the non-selected one of hook fasteners and loop fasteners positioned toward the second end;
the first end is configured to loop through the casing strap attachment point and extend back over second end to position either the first patch or the second patch adjacent to and facing the third patch to enable engagement of the hook fasteners and the loop fasteners therebetween; and
the strap is able to be lengthened or shortened by selectively positioning one of the first patch and the second patch adjacent to and facing the third patch.
However, Snyder discloses a portable handheld electronic device (“cellular telephone” [0010], “10” Fig. 1) comprising: 
a casing (“housing” [0010], “12” Fig. 1) comprising: 
an external surface that at least partially encloses an interior volume (Encloses “a keypad 14 and a display 16” [0010], Fig. 1);
a strap (“carrier 100” [0016]) comprising: 
a first end (“109” Fig. 2, “second end” [0016]); 
a second end opposite the first end (“107” Fig. 2, “first end” [0016]); and
a strap hook (“first attachment loop 30” [0013]) configured to be attached to the second end of the strap (“the first end 107 of the handstrap portion 105 is attached to the attachment bar 30” [0018]).
Snyder teaches wherein:
the strap comprises a first patch (“123a” Fig. 2, “first Velcro fastener” [0016] L 5) and a second patch (“125b” Fig. 2, “mating second Velcro fastener” [0016] L 10)  of a selected one of hook fasteners and loop fasteners positioned on opposite sides of the first end (Snyder Fig. 2);
the strap comprises a third patch (“123b” Fig. 2) of the non-selected one of hook fasteners and loop fasteners positioned toward the second end;
the first end is configured to loop through the casing strap attachment point and extend back over second end ([0018] L 52-55) to position either the first patch or the second patch adjacent to and facing the third patch to enable engagement of the hook fasteners and the loop fasteners therebetween (engagement configuration shown in Fig. 3); and
the strap is able to be lengthened or shortened by selectively positioning one of the first patch and the second patch adjacent to and facing the third patch (different looping disclosed in [0019]-[0021] explaining Fig. 3).
Snyder further teaches that these features enable the user of the electronic device to use the device in a hand-carry mode in which the user is able to hold the device in a conventional way with the fingers of the user’s hand extending between the strap and the back surface of the device, while the strap functions to retain the device in contact with the user’s hand to provide auxiliary support ([0022]), and in a handsfree mode of support ([0023]), enabling the user to carry the device in a number of different ways according to the situation and the user’s needs or preferences ([0025]).
Therefore, it would have been obvious for a person of ordinary skill in the art to add a first patch and a second patch of a selected one of hook fasteners and loop fasteners positioned on opposite sides of the first end, and a third patch of the non-selected one of hook fasteners and loop fasteners positioned toward the second end to the strap of modified Kunert, in view of Snyder, wherein the first end is configured to loop through the casing strap attachment point and extend back over second end to position either the first patch or the second patch adjacent to and facing the third patch to enable engagement of the hook fasteners and the loop fasteners therebetween; and the strap is able to be lengthened or shortened by selectively positioning one of the first patch and the second patch adjacent to and facing the third patch. The person of ordinary skill in the art would then be able to achieve a hand-carry mode and a handsfree mode of support while the strap functions to retain the device in contact with the user to provide auxiliary support, enabling the user to carry the device in a number of different ways according to the situation and the user’s needs or preferences.
Regarding claim 10, modified Kunert discloses all of the limitations for the portable handheld electronic device as set forth in claim 9 above, and wherein the strap hook cooperates with the battery strap attachment point to form a hinge that enables the strap hook to rotate relative to the removable battery pack and relative to the external surface of the casing when the removable battery pack is retained within the battery compartment (Andersen “permit pivotal movement” [0039]) to enable the strap to be positioned to extend flat against the external surface of the casing regardless of whether the strap is lengthened or shortened (Kunert Col 5 L 55-59 “the hand strap needs to be stretched somewhat to allow the ledge 51 to be inserted under the corresponding housing ledge 52. The resilient yield or initial stretch in the hand strap 18 becomes established, when the lid 39 is then pushed into the closed position”, indicating that the strap pulls the handle of Andersen to the lowered position that is parallel to the back surface of the electronic device).
Regarding claim 11, modified Kunert discloses all of the limitations for the portable handheld electronic device as set forth in claim 10 above, and wherein the casing strap attachment point comprises a hinged component that rotates relative to the external surface of the casing (Kunert Fig. 2 where the strap 18 is able to rotate relative to the back surface of the device 10) to also enable the strap to be positioned to extend flat against the external surface of the casing regardless of whether the strap is lengthened or shortened (Kunert Col 3 L 56-59 “hand strap 18 is stretched longitudinally across the indented portion 17 of the housing, the hand strap 18 being fastened adjacent a top end 20”).

Response to Arguments
Applicant’s arguments with respect to claim 1 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLENE BERMUDEZ whose telephone number is (571)272-0610. The examiner can normally be reached Mon, Thu, and Fri generally from 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLENE BERMUDEZ/Examiner, Art Unit 1721                                                                                                                                                                                                        
/ALLISON BOURKE/Supervisory Patent Examiner, Art Unit 1721